UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7198



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MANUEL A. RAMIREZ, a/k/a Manny,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-00-1-3, CA-02-25-3)


Submitted:   October 29, 2002          Decided:     November 14, 2002


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Manuel A. Ramirez, Appellant Pro Se. Nicholas Stephan Altimari,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Manuel A. Ramirez appeals the district court’s order denying

his Fed. R. Civ. P. 60(b) motion to reconsider its order denying

relief on his motion filed under 28 U.S.C. §             2255 (2000).*     We

review the denial of a Rule 60(b) motion for abuse of discretion.

NOW v. Operation Rescue, 47 F.3d 667, 669 (4th Cir. 1995).           Because

Ramirez’s motion stated no viable ground for relief under the rule,

we find no abuse of discretion.         Accordingly, we affirm the order

of the district court.        We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




     *
       We note that we lack jurisdiction to review the underlying
order denying Ramirez’s § 2255 motion because Ramirez did not
appeal the order within sixty days of its entry, see Fed. R. App.
P. 4(a)(1)(B); Panhorst v. United States, 241 F.3d 367, 370 (4th
Cir. 2001), and Ramirez’s 60(b) motion did not toll the time for
filing an appeal.    See Browder v. Director, Illinois Dep’t of
Corr., 434 U.S. 257, 263 n.7 (1978).


                                       2